DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and respective dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, applicant discloses “five optical elements comprising in order from an object side to an image side” and then further discloses wherein said “fifth optical element is “arranged between said third lens and said fourth lens” making it unclear as to where the fifth lens is intended to be disposed in the imaging lens, rendering the claim vague and indefinite.  For purpose of examination, the limitation “in order from an object side to an image side” was not considered on the merits.  The dependent claims inherit the rejection from their parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2017/0293116 A1) in view of Bouwers (US 2,803,996).
In regard to claim 1, Matsumoto discloses an imaging lens comprising five optical elements (page 4, section [0069, Figure 1) comprising in order from an object side to an image side, a first lens as a first optical element having positive refractive power (Figure 1, “L1”), a second lens as a second optical element having negative refractive power (Figure 1, “L2”) and a convex surface facing the object side near an optical axis (Figure 1, “R4”), a third lens as a third optical element having the refractive power (Figure 1, “L3”), and a fourth lens as a fourth optical element having refractive power (Figure 1, “L4”) and the convex surface facing the object surface near the optical axis (Figure 1, “R8”), but does not specifically disclose wherein an aberration correction optical element as a fifth optical element are arranged between said third lens and said fourth lens, said 
Within the same field of endeavor, Bouwers teaches that it is desirable in an imaging optical system to comprise an optical element having both flat surfaces near the optical axis and aspheric surfaces arranged between third and fourth lens elements for the purpose of providing improved aberration correction while simplifying manufacture (column 1, lines 45-62 & column 2, lines 16-29). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the optical system of Matsumoto to comprise the claimed aberration correction optical element since Bouwers teaches that it is desirable for the purpose of providing improved aberration correction while simplifying manufacture.
Regarding claim 14, Matsumoto discloses wherein the fourth lens has a meniscus shape near the optical axis (Figure 1, “L4”). 
Regarding claim 15, Matsumoto discloses wherein the conditional expression is satisfied: 0.5<r7/r8<2.10 → 4.32539/4.02242 = 1.08 (page 5, TABLE 1). 
Allowable Subject Matter
Claims 2-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, taking account of the presumptions made in the examination of the claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented .
The prior art fails to teach a combination of all the claimed features as presented in claim 16: an imaging lens as claimed, specifically wherein there is provided a folded optics which has a refractive surface at a place nearer to an object than said first lens, and enters light on said first lens by folding a direction of the light traveling of an object on said refractive surface at an approximately right angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                             May 8, 2021